DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 6/15/2022.
Claims 5, 12 and 18 have been cancelled.
No claims have been added. 
Claims 1-4, 6-11, 13-17 and 19-20 are currently pending.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 6/15/2022, with respect to the rejection(s) of claim(s) 8 under 35 U.S.C. 102(a)(2) and the rejection of claims 1-7 and 9-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Amuru et al. US 20200205193 and Agiwal et al. US 20180359784 and of Dalsgaard et al. US 20120082088.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 3, 4, 6, 8, 9, 10, 11, 13, 15, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amuru et al. US 20200205193 (cited in Non-Final Rejection dated 3/16/2022) in view of Agiwal et al. US 20180359784 (cited in Non-Final Rejection dated 3/16/2022) and in further view of Dalsgaard et al. US 20120082088.

As to claim 1:
Amuru et al. discloses:
A method carried out by a terminal device, the method comprising:
receiving a Medium Access Control (MAC) protocol data unit (PDU) sent by an access network device, wherein the MAC PDU comprises at least two MAC subPDUs which comprise at least one first MAC subPDU, the at least one first MAC subPDU comprises a first MAC subheader and a random access response (RAR) corresponding to the first MAC subheader, and the first MAC subheader is located before the RAR;
(“As shown in the FIG. 10A, a single recovery response window exists to cover all Msg1, in which the UE 650 can monitor the recovery response after Msg1 transmission. As shown in the FIG. 10B, the single recovery response window recovers response monitoring after all ‘n’ Msg1 transmissions. The set of Msg1 transmissions are performed by the UE 650 within the timer value (T1) and further the recovery response is received by the UE 650 from the BS 600 after the ‘n’ Msg1 transmissions with the timer value (T1). As shown in the FIG. 10C, a multiple recovery response windows for each Msg1 is available for recovery response monitoring after each Msg1 transmission. In the FIGS. 10A-10C, the ‘T’ means a duration of the RACH occasion.”; Amuru et al.; 0184)
(“The BS 600 can configure the UE 650 to use any one of the RAR window configuration as shown in the FIGS. 10A-10C, in order to support multiple Msg1 for the purpose of beam failure recovery. The multiple recovery responses can be multiplexed within one Media Access Control Protocol Data Unit (MAC PDU) corresponding to beam failure recovery response. The MAC PDU comprises the following:
a. MAC Header+zero or more MAC beam recovery responses+padding (optional);
b. One or more MAC sub-PDUs+padding (optional), in which each MAC sub-PDU has independently the beam recovery response.
[0186] In an embodiment, each MAC sub-PDU includes one of the following:
a. a MAC sub-header only (or)
b. a MAC sub header and a MAC RAR.”; Amuru et al.; 0185-0186)
(where
“BS 600” maps to “access network device”,
“UE 650” maps to “terminal device”,
“UE 650 can monitor the recovery response”/”MAC PDU...beam failure recovery response”/”recovery response is received by the UE 650 from the BS 600” maps to “receiving a Medium Access Control (MAC) protocol data unit (PDU) sent by an access network device”, where “monitor”/”received” maps to “receiving”, “MAC PDU” maps to “Medium Access Control (MAC) protocol data unit (PDU)”, “from the BS 600” maps to “sent by the access network device”,
“The MAC PDU comprises....One or more MAC sub-PDUs” maps to “the MAC PDU comprises at least two MAC subPDUs”, 
“each MAC sub-PDU includes...a MAC sub header and a MAC RAR” maps to “at least one first MAC subPDU, the at least one first MAC subPDU comprises a first MAC subheader and a random access response (RAR)”,
“a MAC sub header and a MAC RAR” maps to “corresponding to the first MAC subheader”, where “RAR” associated with “MAC” maps to “corresponding”
“a MAC sub header and a MAC RAR” maps to “the first MAC subheader is located before the RAR”, where “a MAC sub header” is positioned prior to “MAC RAR” in the limitation which maps to “located before”

Amuru et al. teaches a MAC PDU which includes a plurality of MAC-subPDUs where the MAC-subPDUs include a MAC sub header and a MAC RAR.

Amuru et al. as described above does not explicitly teach:
parsing an MAC subheader comprised in each MAC subPDU; and
determining an MAC subPDU corresponding to the terminal device according to a result of parsing the MAC subheader.
wherein the at least two MAC subPDUs further comprise a third MAC subPDU which comprises only a third MAC subheader, the third MAC subheader comprises backoff indicator information instructing the terminal device to determine a time interval to initiate a next random access request, in response to there being no random access response detected or no random access preamble identifier (RAPID) that is the same as a RAPID sent by the terminal device being present in a detected MAC PDU.

However, Agiwal et al. further teaches a subheader/subPDU capability which includes:
parsing an MAC subheader comprised in each MAC subPDU; and
(“In an embodiment, a SI request ACK subheader consists of at least three fields E/T/RAPID. The Extension field ‘E’ is a flag indicating if the MAC sub-PDU including this MAC subheader is the last MAC sub-PDU or not in the MAC PDU. The E field is set to “1” to indicate at least another MAC sub-PDU follows. The E field is set to “0” to indicate that the MAC sub-PDU including this MAC subheader is the last MAC sub-PDU in the MAC PDU. In an alternate embodiment, an SI request ACK subheader consists of at least two fields T/RAPID. Reserved fields may be included to octet align SI request ACK subheader. There is no MAC RAR corresponding to this subheader. This can also be referred as RAR subheader which does not have a corresponding MAC RAR. MAC sub-PDU carrying SI request ACK consists of only SI request ACK subheader. SI request ACK subheader in MAC sub-PDU is not followed by MAC RAR.”; Agiwal et al.; 0167)
(where
“the MAC sub-PDU including this MAC subheader” maps to “an MAC subheader comprised in each MAC subPDU”,
“a SI request ACK subheader consists of at least three fields E/T/RAPID ...The E field is set to “1” to indicate at least another MAC sub-PDU follows. The E field is set to “0” to indicate that the MAC sub-PDU including this MAC subheader is the last MAC sub-PDU” maps to “parsing an MAC subheader”

determining an MAC subPDU corresponding to the terminal device according to a result of parsing the MAC subheader.
(“In another embodiment, the Type field only indicates whether the MAC subheader contains a Random Access preamble ID or a Backoff Indicator (or information). If the type field indicates that MAC subheader contains a Random Access preamble ID, then UE checks if the RA-RNTI is equal to RA-RNTI reserved for SI request ACK or is equal to RA-RNTI corresponding to RACH resource reserved for SI request. If yes, then this MAC subheader is the MAC subheader for SI request ACK and there is no MAC RAR corresponding to it. Otherwise, this MAC subheader is the MAC subheader for RAR and there is a MAC RAR corresponding to it.”; Agiwal et al.; 0154)
(where
“a SI request ACK subheader consists of at least three fields E/T/RAPID ...The E field is set to “1” to indicate at least another MAC sub-PDU follows. The E field is set to “0” to indicate that the MAC sub-PDU including this MAC subheader is the last MAC sub-PDU”/”MAC sub-PDU carrying SI request ACK consists of only SI request ACK subheader”/”Type field only indicates whether the MAC subheader contains a Random Access preamble ID or a Backoff Indicator (or information). If the type field indicates that MAC subheader contains a Random Access preamble ID, then UE checks if the RA-RNTI is equal to RA-RNTI reserved for SI request ACK” maps to “determining an MAC subPDU corresponding to the terminal device according to a result of parsing the MAC subheader”, where “UE” maps to “terminal device”, “indicate at least another MAC sub-PDU follows. ... indicate that the MAC sub-PDU including this MAC subheader is the last MAC sub-PDU” maps to “determining a MAC subPDU”, “a SI request ACK subheader consists of at least three fields E/T/RAPID ...The E field is set to “1” to indicate at least another MAC sub-PDU follows. The E field is set to “0” to indicate” maps to “parsing the MAC subheader”, where the “SI request ACK” is considered as being response to a “SI request” from the “UE”.

wherein the at least two MAC subPDUs further comprise a third MAC subPDU which comprises only a third MAC subheader, the third MAC subheader comprises backoff indicator information instructing the terminal device to determine a time interval to initiate a next random access request, in response to there being no random access response detected
(“Referring to FIG. 17B, a MAC PDU consists of one or more MAC sub-PDUs 1730 and optional padding 1735. Each MAC sub-PDU consists one of the following: [0161] a MAC subheader only [0162] a MAC subheader with backoff indicator only OR a MAC subheader with RAPID only (i.e. acknowledgement for SI request) [0163] a MAC subheader with RAPID and MAC RAR”; Agiwal et al.; 0160)
(“In an embodiment, a Backoff Indicator (or information) subheader consists of at least three fields E/T/BI. The Extension field ‘E’ is a flag indicating if the MAC sub-PDU including this MAC subheader is the last MAC sub-PDU or not in the MAC PDU. The E field is set to “1” to indicate at least another MAC sub-PDU follows. The E field is set to “0” to indicate that the MAC sub-PDU including this MAC subheader is the last MAC sub-PDU in the MAC PDU. In an alternate embodiment, a Backoff Indicator (or information) subheader consists of at least two fields TBI. Reserved fields may be included to octet align Backoff Indicator (or information) subheader. There is no MAC RAR corresponding to this subheader. MAC sub-PDU carrying back information consists of only backoff indicator (or information) subheader. Backoff indicator (or information) subheader in MAC sub-PDU is not followed by MAC RAR.”; Agiwal et al.; 0166)
(“In operation 110 (RA Response (RAR)), an eNB transmits the RAR on physical downlink shared channel (PDSCH) addressed to RA-radio network temporary identifier (RNTI). The RA-RNTI identifies the time-frequency slot in which RA preamble was detected by eNB. The RAR conveys a RA preamble identifier, timing alignment information, a temporary cell-RNTI (C-RNTI) and UL grant for message 3. The RAR may also include back off indicator to instruct a UE to back off for period of time before retrying RA attempt. The RAR is transmitted in RAR window.”; Agiwal et al.; 0065)
(where
“MAC PDU consists of one or more MAC sub-PDUs...Each MAC sub-PDU consists of...a MAC subheader with backoff indicator only“ maps to “wherein the at least two MAC subPDUs further comprise a third MAC subPDU which comprises only a third MAC subheader, the third MAC subheader comprises backoff indicator information”, where “one or more MAC sub-PDUs” maps to “the at least two MAC subPDUs”, “Each MAC sub-PDU consists of...a MAC subheader with backoff indicator only” maps to “third MAC subPDU which comprises only a third MAC subheader”, “backoff indicator” maps to “backoff indicator information”, “only” maps to “only”, “backoff indicator” maps to “bacoff indicator information”
“The RAR may also include back off indicator to instruct a UE to back off for period of time before retrying RA attempt.” Maps to “instructing the terminal device to determine a time interval to initiate a next random access request”, where “instruct a UE” maps to “instructing the terminal device”, “for a period of time” maps to “determine a timer inerval to initiate”, “retrying RA attempt” maps to “to initiate a next random access request”
“There is no MAC RAR corresponding to this subheader.” Maps to “in response to there being no random access response detected”

Agiwal et al. teaches a UE determining whether a MAC sub-PDU is a last MAC sub-PDU or whether another MAC sub-PDU follows based upon information included in a SI request ACK subheader, where the SI request ACK subheader is considered as being sent in response to a SI request from the UE.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the subheader/subPDU capability of Agiwal et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the subheader/subPDU capability as taught by the messaging of Agiwal et al., the benefits of beam failure recovery (Amuru et al.; 0009) with with improved handover with low latency (Agiwal et al.; 0071) are achieved.

However, Dalsgaard et al. further teaches a RAPID capability which includes:
no random access preamble identifier (RAPID) that is the same as a RAPID sent by the terminal device being present in a detected MAC PDU
(“Referring again to FIG. 1a, at 103, eNB 100 detects the RA preamble selected by the UE 100, and replies with an RA response (RAR) including the detected preamble index identified by the Random Access Preamble Identifier (RAPID), a temporary Cell-Radio Network Temporary Identifier (C-RNTI), the timing advance, and the UL grant for a subsequent scheduled transmission. An RAR may be referred to as message 2 within a random access procedure. The Media Access Control Packet Data Unit (MAC PDU) for transmitting the RAR is depicted in FIG. 3d, and FIGS. 3a through 3c depict portions of the Media Access Control (MAC) header and RAR message. If the UE 100 successfully detects reception of the RAR at 103, a scheduled transmission may be provided at 104 from the UE 100 to the eNB 101 in response to the RAR. The scheduled transmission at 104 may be referred to as message 3 (msg3) within the RA procedure. The eNB 101 may then resolve any contention and/or notify the UE 100 at 105.”; Dalsgaard et al.; 0041)
(“The MAC PDU depicted in FIG. 3d includes a MAC header 173, one or more MAC RARs 172 (e.g., 172-1, 172-2, and 172-n), and optional padding 174. The MAC header 173 includes one or more MAC PDU subheaders 171 (e.g., 171-1, 171-2, and 171-n) corresponding to associated MAC RARs, and a Backoff Indicator (BI) subheader 170. FIG. 3a depicts the format of a MAC PDU subheader 170, which may include three fields indicated by an E field 160, a T field 161, and a RAPID field 162. The E field 160 is an extension field flag that indicates whether or not another subheader follows the current subheader. The T field 161 is a type field flag that indicates whether the current MAC subheader includes a RAPID or a BI. As indicated above the RAPID field 162 indicates the preamble used for RA. The MAC PDU subheader 170 is octet aligned.”; Dalsgaard et al.; 0042)
(“FIG. 3b depicts the format of a BI subheader 171. The BI subheader includes five fields. The E field 160 and T field 161 operate as described above. The R fields 161 are reserved fields that may be set to a constant value. The BI field 164 may include a value indicative of, or a value that may be used to determine the duration of, a backoff delay or period to be implemented after a failure to successfully receive a RAR. In some instances, a BI subheader 170 may be common to and used by all UEs. In this regard, if no RAR is received by the UE 100 within the RAR response window, if none of all received RARs contain a RAPID corresponding to the transmitted RA preamble (possibly because of a conflict with another UE selecting the same preamble or a collision), or if receipt of the RAR otherwise fails, the UE 100 may implement a backoff period and delay the subsequent RA retransmission by the backoff period calculated or determined based on the BI. The BI subheader 171 is octet aligned.”; Dalsgaard et al.; 0043)
(where
“if none of all received RARs contain a RAPID corresponding to the transmitted RA preamble” maps to “no random access preamble identifier (RAPID) that is the same as a RAPID sent by the terminal device”, where “none” maps to “no”, RAPID” maps to “random access preamble identifier (RAPID)”, “corresponding” maps to “that is the same”, “transmitted RA preamble” maps to “the same as a RAPID sent by the terminal device”
“current MAC subheader”/”detects reception of the RAR at 103” maps to “detected MAC PDU”
“the UE 100 may implement a backoff period and delay the subsequent RA retransmission by the backoff period calculated” maps to “determine a time interval to initiate a next random access request”, where “implement a backoff period”/”backoff period calculated” maps to “determine a time interval”, where “backoff period calculated”/”delay” maps to “timer interval”, “subsequent RA retransmission” maps to “initiate a next random access request”

Dalsgaard et al. teaches performing backoff if a RAPID is not received which matches the transmitted RA preamble.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RAPID capability of Dalsgaard et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the RAPID capability as taught by the messaging of Dalsgaard et al., the benefits of reduced signaling (Dalsgaard et al.; 0061) are achieved.

As to claim 2:
Amuru et al. as described above does not explicitly teach:
wherein the first MAC subheader comprises first indication information ferindicating a format type of the RAR which corresponds to a random access event.

However, Agiwal et al. further teaches a type capability which includes:
wherein the first MAC subheader comprises first indication information ferindicating a format type of the RAR which corresponds to a random access event.
(“In an alternate embodiment of this method, ‘Type’ field in MAC subheader corresponding to RAR may indicate whether the RAR received from a cell corresponds to RACH preamble (or MSG1) transmitted on another cell or the cell from which RAR is received.”; Agiwal et al.; 0084)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the type capability of Agiwal et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the type capability as taught by the messaging of Agiwal et al., the benefits of improved handover with low latency (Agiwal et al.; 0071) are achieved.

As to claim 3:
Amuru et al. as described above does not explicitly teach:
wherein one of the following situations (a) and (b) occurs:
(a) the first indication information has a bit indicating the format type of the RAR explicitly; 
(b) the first MAC subheader further comprises a first random access preamble identifier (RAPID), and the first indication information implicitly indicates that there is a correspondence between the first RAPID and the format type of the RAR.

However, Agiwal et al. further teaches a type capability which includes:
wherein one of the following situations (a) and (b) occurs:
(a) the first indication information has a bit indicating the format type of the RAR explicitly; 
(“In an embodiment, type field in MAC subheader can indicate whether MAC subheader is a backoff indicator (or information) subheader i.e. it includes a backoff indicator (BI) (or information) or MAC subheader is a SI request ACK subheader including RAPID or MAC subheader includes RAPID and corresponds to a MAC RAR. Distinct value of type field ‘T’ are used to indicate backoff indicator subheader, SI request ACK subheader and MAC RAR subheader. An example setting of type field ‘T’ is shown below. [0149] T=01 (in binary) may indicate that MAC subheader is backoff indicator (or information) subheader [0150] T=10 (in binary) may indicates MAC subheader is SI request ACK subheader or RAR subheader which does not have a corresponding MAC RAR [0151] T=11(in binary) may indicates MAC subheader is MAC RAR subheader or RAR subheader which have a corresponding MAC RAR”; Agiwal et al.; 0148)

(b) the first MAC subheader further comprises a first random access preamble identifier (RAPID), and the first indication information implicitly indicates that there is a correspondence between the first RAPID and the format type of the RAR.
(“In an embodiment, type field in MAC subheader can indicate whether MAC subheader (i.e. BI subheader) includes backoff indicator (or information) or MAC subheader (i.e. SI request ACK subheader) includes RAPID and is not followed by MAC RAR or MAC subheader includes RAPID and is followed by MAC RAR. An example setting of type field is shown below. [0170] T=01 (in binary) or 1 in decimal may indicate MAC subheader (i.e. backoff indicator (or information) subheader) includes indicator (or information) [0171] T=10 (in binary) or 2 in decimal may indicate MAC subheader (i.e. SI request ACK subheader) includes RAPID and is not followed by MAC RAR [0172] T=11(in binary) or 3 may indicate MAC subheader includes RAPID and is followed by MAC RAR”; Agiwal et al.; 0169)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the type capability of Agiwal et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the type capability as taught by the messaging of Agiwal et al., the benefits of improved handover with low latency (Agiwal et al.; 0071) are achieved.

As to claim 4:
Amuru et al. as described above does not explicitly teach:
wherein the at least two MAC subPDUs further comprise a second MAC 

However, Agiwal et al. further teaches a type capability which includes:
wherein one of the following situations (a) and (b) occurs:
(a) the first indication information has a bit indicating the format type of the RAR explicitly; 
(“In an embodiment, type field in MAC subheader can indicate whether MAC subheader is a backoff indicator (or information) subheader i.e. it includes a backoff indicator (BI) (or information) or MAC subheader is a SI request ACK subheader including RAPID or MAC subheader includes RAPID and corresponds to a MAC RAR. Distinct value of type field ‘T’ are used to indicate backoff indicator subheader, SI request ACK subheader and MAC RAR subheader. An example setting of type field ‘T’ is shown below. [0149] T=01 (in binary) may indicate that MAC subheader is backoff indicator (or information) subheader [0150] T=10 (in binary) may indicates MAC subheader is SI request ACK subheader or RAR subheader which does not have a corresponding MAC RAR [0151] T=11(in binary) may indicates MAC subheader is MAC RAR subheader or RAR subheader which have a corresponding MAC RAR”; Agiwal et al.; 0148)

(b) the first MAC subheader further comprises a first random access preamble identifier (RAPID), and the first indication information implicitly indicates that there is a correspondence between the first RAPID and the format type of the RAR.
(“In an embodiment, type field in MAC subheader can indicate whether MAC subheader (i.e. BI subheader) includes backoff indicator (or information) or MAC subheader (i.e. SI request ACK subheader) includes RAPID and is not followed by MAC RAR or MAC subheader includes RAPID and is followed by MAC RAR. An example setting of type field is shown below. [0170] T=01 (in binary) or 1 in decimal may indicate MAC subheader (i.e. backoff indicator (or information) subheader) includes indicator (or information) [0171] T=10 (in binary) or 2 in decimal may indicate MAC subheader (i.e. SI request ACK subheader) includes RAPID and is not followed by MAC RAR [0172] T=11(in binary) or 3 may indicate MAC subheader includes RAPID and is followed by MAC RAR”; Agiwal et al.; 0169)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the type capability of Agiwal et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the type capability as taught by the messaging of Agiwal et al., the benefits of improved handover with low latency (Agiwal et al.; 0071) are achieved.

As to claim 6:
Amuru et al. as described above does not explicitly teach:
wherein the third MAC subPDU is located before the first MAC subPDU and the second MAC subPDU, and the first MAC subPDU its located before the second MAC subPDU, or the first MAC subPDU 1s located after the second MAC subPDU.

However, Agiwal et al. further teaches a subPDU capability which includes:
wherein the third MAC subPDU is located before the first MAC subPDU and the second MAC subPDU, and the first MAC subPDU its located before the second MAC subPDU, or the first MAC subPDU 1s located after the second MAC subPDU.
(see FIG. 17B)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the subPDU capability of Agiwal et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the subPDU capability as taught by the messaging of Agiwal et al., the benefits of improved handover with low latency (Agiwal et al.; 0071) are achieved.

As to claim 8:
Amuru et al. discloses:
A device, comprising:
a processor; and
a non-transitory computer-readable storage medium storing a processor-executable program, which when executed, causes the processor to:
determine a Medium Access Control (MAC) protocol data unit (PDU), wherein the MAC PDU comprises at least two MAC subPDUs which comprise at least one a first MAC subPDU, the at least one first MAC subPDU comprises a first MAC subheader and a random access response (RAR) corresponding to the first MAC subheader, and the first MAC subheader is located before the RAR corresponding to the first MAC subheader; and
send the MAC PDU.
 (“As shown in the FIG. 10A, a single recovery response window exists to cover all Msg1, in which the UE 650 can monitor the recovery response after Msg1 transmission. As shown in the FIG. 10B, the single recovery response window recovers response monitoring after all ‘n’ Msg1 transmissions. The set of Msg1 transmissions are performed by the UE 650 within the timer value (T1) and further the recovery response is received by the UE 650 from the BS 600 after the ‘n’ Msg1 transmissions with the timer value (T1). As shown in the FIG. 10C, a multiple recovery response windows for each Msg1 is available for recovery response monitoring after each Msg1 transmission. In the FIGS. 10A-10C, the ‘T’ means a duration of the RACH occasion.”; Amuru et al.; 0184)
(“The BS 600 can configure the UE 650 to use any one of the RAR window configuration as shown in the FIGS. 10A-10C, in order to support multiple Msg1 for the purpose of beam failure recovery. The multiple recovery responses can be multiplexed within one Media Access Control Protocol Data Unit (MAC PDU) corresponding to beam failure recovery response. The MAC PDU comprises the following:
a. MAC Header+zero or more MAC beam recovery responses+padding (optional);
b. One or more MAC sub-PDUs+padding (optional), in which each MAC sub-PDU has independently the beam recovery response.
[0186] In an embodiment, each MAC sub-PDU includes one of the following:
a. a MAC sub-header only (or)
b. a MAC sub header and a MAC RAR.”; Amuru et al.; 0185-0186)
(where
“BS 600” maps to “A device”,
“processor 610”/FIG. 6 maps to “processor”,
“memory 612”/FIG. 6 maps to “storage medium”,
 “UE 650 can monitor the recovery response”/”MAC PDU...beam failure recovery response”/”recovery response is received by the UE 650 from the BS 600” maps to “receiving a Medium Access Control (MAC) protocol data unit (PDU) sent by an access network device”, where “monitor”/”received” maps to “receiving”, “MAC PDU” maps to “Medium Access Control (MAC) protocol data unit (PDU)”, “from the BS 600” maps to “sent by the access network device”,
“The MAC PDU comprises....One or more MAC sub-PDUs” maps to “the MAC PDU comprises at least two MAC subPDUs”, 
“each MAC sub-PDU includes...a MAC sub header and a MAC RAR” maps to “at least one first MAC subPDU, the at least one first MAC subPDU comprises a first MAC subheader and a random access response (RAR)”,
“a MAC sub header and a MAC RAR” maps to “corresponding to the first MAC subheader”, where “RAR” associated with “MAC” maps to “corresponding”
“a MAC sub header and a MAC RAR” maps to “the first MAC subheader is located before the RAR”, where “a MAC sub header” is positioned prior to “MAC RAR” in the limitation which maps to “located before”
“recovery response is received by the UE 650 from the BS 600”/” The MAC PDU comprises” maps to “send the MAC PDU”,

Amuru et al. teaches a MAC PDU which includes a plurality of MAC-subPDUs where the MAC-subPDUs include a MAC sub header and a MAC RAR.

Amuru et al. as described above does not explicitly teach:
wherein the at least two MAC subPDUs further comprise a third MAC subPDU which comprises only a third MAC subheader, the third MAC subheader comprises backoff indicator information instructing the terminal device to determine a time interval to initiate a next random access request, in response to there being no random access response detected or no random access preamble identifier (RAPID) that is the same as a RAPID sent by the terminal device being present in a detected MAC PDU.

However, Agiwal et al. further teaches a subheader/subPDU capability which includes:
wherein the at least two MAC subPDUs further comprise a third MAC subPDU which comprises only a third MAC subheader, the third MAC subheader comprises backoff indicator information instructing the terminal device to determine a time interval to initiate a next random access request, in response to there being no random access response detected
(“Referring to FIG. 17B, a MAC PDU consists of one or more MAC sub-PDUs 1730 and optional padding 1735. Each MAC sub-PDU consists one of the following: [0161] a MAC subheader only [0162] a MAC subheader with backoff indicator only OR a MAC subheader with RAPID only (i.e. acknowledgement for SI request) [0163] a MAC subheader with RAPID and MAC RAR”; Agiwal et al.; 0160)
(“In an embodiment, a Backoff Indicator (or information) subheader consists of at least three fields E/T/BI. The Extension field ‘E’ is a flag indicating if the MAC sub-PDU including this MAC subheader is the last MAC sub-PDU or not in the MAC PDU. The E field is set to “1” to indicate at least another MAC sub-PDU follows. The E field is set to “0” to indicate that the MAC sub-PDU including this MAC subheader is the last MAC sub-PDU in the MAC PDU. In an alternate embodiment, a Backoff Indicator (or information) subheader consists of at least two fields TBI. Reserved fields may be included to octet align Backoff Indicator (or information) subheader. There is no MAC RAR corresponding to this subheader. MAC sub-PDU carrying back information consists of only backoff indicator (or information) subheader. Backoff indicator (or information) subheader in MAC sub-PDU is not followed by MAC RAR.”; Agiwal et al.; 0166)
(“In operation 110 (RA Response (RAR)), an eNB transmits the RAR on physical downlink shared channel (PDSCH) addressed to RA-radio network temporary identifier (RNTI). The RA-RNTI identifies the time-frequency slot in which RA preamble was detected by eNB. The RAR conveys a RA preamble identifier, timing alignment information, a temporary cell-RNTI (C-RNTI) and UL grant for message 3. The RAR may also include back off indicator to instruct a UE to back off for period of time before retrying RA attempt. The RAR is transmitted in RAR window.”; Agiwal et al.; 0065)
(where
“MAC PDU consists of one or more MAC sub-PDUs...Each MAC sub-PDU consists of...a MAC subheader with backoff indicator only“ maps to “wherein the at least two MAC subPDUs further comprise a third MAC subPDU which comprises only a third MAC subheader, the third MAC subheader comprises backoff indicator information”, where “one or more MAC sub-PDUs” maps to “the at least two MAC subPDUs”, “Each MAC sub-PDU consists of...a MAC subheader with backoff indicator only” maps to “third MAC subPDU which comprises only a third MAC subheader”, “backoff indicator” maps to “backoff indicator information”, “only” maps to “only”, “backoff indicator” maps to “bacoff indicator information”
“The RAR may also include back off indicator to instruct a UE to back off for period of time before retrying RA attempt.” Maps to “instructing the terminal device to determine a time interval to initiate a next random access request”, where “instruct a UE” maps to “instructing the terminal device”, “for a period of time” maps to “determine a timer inerval to initiate”, “retrying RA attempt” maps to “to initiate a next random access request”
“There is no MAC RAR corresponding to this subheader.” Maps to “in response to there being no random access response detected”

Agiwal et al. teaches a UE determining whether a MAC sub-PDU is a last MAC sub-PDU or whether another MAC sub-PDU follows based upon information included in a SI request ACK subheader, where the SI request ACK subheader is considered as being sent in response to a SI request from the UE.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the subheader/subPDU capability of Agiwal et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the subheader/subPDU capability as taught by the messaging of Agiwal et al., the benefits of beam failure recovery (Amuru et al.; 0009) with with improved handover with low latency (Agiwal et al.; 0071) are achieved.

However, Dalsgaard et al. further teaches a RAPID capability which includes:
no random access preamble identifier (RAPID) that is the same as a RAPID sent by the terminal device being present in a detected MAC PDU
(“Referring again to FIG. 1a, at 103, eNB 100 detects the RA preamble selected by the UE 100, and replies with an RA response (RAR) including the detected preamble index identified by the Random Access Preamble Identifier (RAPID), a temporary Cell-Radio Network Temporary Identifier (C-RNTI), the timing advance, and the UL grant for a subsequent scheduled transmission. An RAR may be referred to as message 2 within a random access procedure. The Media Access Control Packet Data Unit (MAC PDU) for transmitting the RAR is depicted in FIG. 3d, and FIGS. 3a through 3c depict portions of the Media Access Control (MAC) header and RAR message. If the UE 100 successfully detects reception of the RAR at 103, a scheduled transmission may be provided at 104 from the UE 100 to the eNB 101 in response to the RAR. The scheduled transmission at 104 may be referred to as message 3 (msg3) within the RA procedure. The eNB 101 may then resolve any contention and/or notify the UE 100 at 105.”; Dalsgaard et al.; 0041)
(“The MAC PDU depicted in FIG. 3d includes a MAC header 173, one or more MAC RARs 172 (e.g., 172-1, 172-2, and 172-n), and optional padding 174. The MAC header 173 includes one or more MAC PDU subheaders 171 (e.g., 171-1, 171-2, and 171-n) corresponding to associated MAC RARs, and a Backoff Indicator (BI) subheader 170. FIG. 3a depicts the format of a MAC PDU subheader 170, which may include three fields indicated by an E field 160, a T field 161, and a RAPID field 162. The E field 160 is an extension field flag that indicates whether or not another subheader follows the current subheader. The T field 161 is a type field flag that indicates whether the current MAC subheader includes a RAPID or a BI. As indicated above the RAPID field 162 indicates the preamble used for RA. The MAC PDU subheader 170 is octet aligned.”; Dalsgaard et al.; 0042)
(“FIG. 3b depicts the format of a BI subheader 171. The BI subheader includes five fields. The E field 160 and T field 161 operate as described above. The R fields 161 are reserved fields that may be set to a constant value. The BI field 164 may include a value indicative of, or a value that may be used to determine the duration of, a backoff delay or period to be implemented after a failure to successfully receive a RAR. In some instances, a BI subheader 170 may be common to and used by all UEs. In this regard, if no RAR is received by the UE 100 within the RAR response window, if none of all received RARs contain a RAPID corresponding to the transmitted RA preamble (possibly because of a conflict with another UE selecting the same preamble or a collision), or if receipt of the RAR otherwise fails, the UE 100 may implement a backoff period and delay the subsequent RA retransmission by the backoff period calculated or determined based on the BI. The BI subheader 171 is octet aligned.”; Dalsgaard et al.; 0043)
(where
“if none of all received RARs contain a RAPID corresponding to the transmitted RA preamble” maps to “no random access preamble identifier (RAPID) that is the same as a RAPID sent by the terminal device”, where “none” maps to “no”, RAPID” maps to “random access preamble identifier (RAPID)”, “corresponding” maps to “that is the same”, “transmitted RA preamble” maps to “the same as a RAPID sent by the terminal device”
“current MAC subheader”/”detects reception of the RAR at 103” maps to “detected MAC PDU”
“the UE 100 may implement a backoff period and delay the subsequent RA retransmission by the backoff period calculated” maps to “determine a time interval to initiate a next random access request”, where “implement a backoff period”/”backoff period calculated” maps to “determine a time interval”, where “backoff period calculated”/”delay” maps to “timer interval”, “subsequent RA retransmission” maps to “initiate a next random access request”

Dalsgaard et al. teaches performing backoff if a RAPID is not received which matches the transmitted RA preamble.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RAPID capability of Dalsgaard et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the RAPID capability as taught by the messaging of Dalsgaard et al., the benefits of reduced signaling (Dalsgaard et al.; 0061) are achieved.

As to claim 9:
Amuru et al. as described above does not explicitly teach:
wherein the first MAC subheader comprises first indication information ferindicating a format type of the RAR which corresponds to a random access event.

However, Agiwal et al. further teaches a type capability which includes:
wherein the first MAC subheader comprises first indication information ferindicating a format type of the RAR which corresponds to a random access event.
(“In an alternate embodiment of this method, ‘Type’ field in MAC subheader corresponding to RAR may indicate whether the RAR received from a cell corresponds to RACH preamble (or MSG1) transmitted on another cell or the cell from which RAR is received.”; Agiwal et al.; 0084)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the type capability of Agiwal et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the type capability as taught by the messaging of Agiwal et al., the benefits of improved handover with low latency (Agiwal et al.; 0071) are achieved.

As to claim 10:
Amuru et al. as described above does not explicitly teach:
wherein one of the following situations (a) and (b) occurs:
(a) the first indication information has a bit indicating the format type of the RAR explicitly; 
(b) the first MAC subheader further comprises a first random access preamble identifier (RAPID), and the first indication information implicitly indicates that there is a correspondence between the first RAPID and the format type of the RAR.

However, Agiwal et al. further teaches a type capability which includes:
wherein one of the following situations (a) and (b) occurs:
(a) the first indication information has a bit indicating the format type of the RAR explicitly; 
(“In an embodiment, type field in MAC subheader can indicate whether MAC subheader is a backoff indicator (or information) subheader i.e. it includes a backoff indicator (BI) (or information) or MAC subheader is a SI request ACK subheader including RAPID or MAC subheader includes RAPID and corresponds to a MAC RAR. Distinct value of type field ‘T’ are used to indicate backoff indicator subheader, SI request ACK subheader and MAC RAR subheader. An example setting of type field ‘T’ is shown below. [0149] T=01 (in binary) may indicate that MAC subheader is backoff indicator (or information) subheader [0150] T=10 (in binary) may indicates MAC subheader is SI request ACK subheader or RAR subheader which does not have a corresponding MAC RAR [0151] T=11(in binary) may indicates MAC subheader is MAC RAR subheader or RAR subheader which have a corresponding MAC RAR”; Agiwal et al.; 0148)

(b) the first MAC subheader further comprises a first random access preamble identifier (RAPID), and the first indication information implicitly indicates that there is a correspondence between the first RAPID and the format type of the RAR.
(“In an embodiment, type field in MAC subheader can indicate whether MAC subheader (i.e. BI subheader) includes backoff indicator (or information) or MAC subheader (i.e. SI request ACK subheader) includes RAPID and is not followed by MAC RAR or MAC subheader includes RAPID and is followed by MAC RAR. An example setting of type field is shown below. [0170] T=01 (in binary) or 1 in decimal may indicate MAC subheader (i.e. backoff indicator (or information) subheader) includes indicator (or information) [0171] T=10 (in binary) or 2 in decimal may indicate MAC subheader (i.e. SI request ACK subheader) includes RAPID and is not followed by MAC RAR [0172] T=11(in binary) or 3 may indicate MAC subheader includes RAPID and is followed by MAC RAR”; Agiwal et al.; 0169)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the type capability of Agiwal et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the type capability as taught by the messaging of Agiwal et al., the benefits of improved handover with low latency (Agiwal et al.; 0071) are achieved.

As to claim 11:
Amuru et al. as described above does not explicitly teach:
wherein the at least two MAC subPDUs further comprise a second MAC 

However, Agiwal et al. further teaches a type capability which includes:
wherein one of the following situations (a) and (b) occurs:
(a) the first indication information has a bit indicating the format type of the RAR explicitly; 
(“In an embodiment, type field in MAC subheader can indicate whether MAC subheader is a backoff indicator (or information) subheader i.e. it includes a backoff indicator (BI) (or information) or MAC subheader is a SI request ACK subheader including RAPID or MAC subheader includes RAPID and corresponds to a MAC RAR. Distinct value of type field ‘T’ are used to indicate backoff indicator subheader, SI request ACK subheader and MAC RAR subheader. An example setting of type field ‘T’ is shown below. [0149] T=01 (in binary) may indicate that MAC subheader is backoff indicator (or information) subheader [0150] T=10 (in binary) may indicates MAC subheader is SI request ACK subheader or RAR subheader which does not have a corresponding MAC RAR [0151] T=11(in binary) may indicates MAC subheader is MAC RAR subheader or RAR subheader which have a corresponding MAC RAR”; Agiwal et al.; 0148)

(b) the first MAC subheader further comprises a first random access preamble identifier (RAPID), and the first indication information implicitly indicates that there is a correspondence between the first RAPID and the format type of the RAR.
(“In an embodiment, type field in MAC subheader can indicate whether MAC subheader (i.e. BI subheader) includes backoff indicator (or information) or MAC subheader (i.e. SI request ACK subheader) includes RAPID and is not followed by MAC RAR or MAC subheader includes RAPID and is followed by MAC RAR. An example setting of type field is shown below. [0170] T=01 (in binary) or 1 in decimal may indicate MAC subheader (i.e. backoff indicator (or information) subheader) includes indicator (or information) [0171] T=10 (in binary) or 2 in decimal may indicate MAC subheader (i.e. SI request ACK subheader) includes RAPID and is not followed by MAC RAR [0172] T=11(in binary) or 3 may indicate MAC subheader includes RAPID and is followed by MAC RAR”; Agiwal et al.; 0169)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the type capability of Agiwal et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the type capability as taught by the messaging of Agiwal et al., the benefits of improved handover with low latency (Agiwal et al.; 0071) are achieved.

As to claim 13:
Amuru et al. as described above does not explicitly teach:
wherein the third MAC subPDU is located before the first MAC subPDU and the second MAC subPDU, and the first MAC subPDU its located before the second MAC subPDU, or the first MAC subPDU 1s located after the second MAC subPDU.

However, Agiwal et al. further teaches a subPDU capability which includes:
wherein the third MAC subPDU is located before the first MAC subPDU and the second MAC subPDU, and the first MAC subPDU its located before the second MAC subPDU, or the first MAC subPDU 1s located after the second MAC subPDU.
(see FIG. 17B)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the subPDU capability of Agiwal et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the subPDU capability as taught by the messaging of Agiwal et al., the benefits of improved handover with low latency (Agiwal et al.; 0071) are achieved.

As to claim 15:
Amuru et al. discloses:
A method carried out by a terminal device, the method comprising:
receiving a Medium Access Control (MAC) protocol data unit (PDU) sent by an access network device, wherein the MAC PDU comprises at least two MAC subPDUs which comprise at least one first MAC subPDU, the at least one first MAC subPDU comprises a first MAC subheader and a random access response (RAR) corresponding to the first MAC subheader, and the first MAC subheader is located before the RAR;
(“As shown in the FIG. 10A, a single recovery response window exists to cover all Msg1, in which the UE 650 can monitor the recovery response after Msg1 transmission. As shown in the FIG. 10B, the single recovery response window recovers response monitoring after all ‘n’ Msg1 transmissions. The set of Msg1 transmissions are performed by the UE 650 within the timer value (T1) and further the recovery response is received by the UE 650 from the BS 600 after the ‘n’ Msg1 transmissions with the timer value (T1). As shown in the FIG. 10C, a multiple recovery response windows for each Msg1 is available for recovery response monitoring after each Msg1 transmission. In the FIGS. 10A-10C, the ‘T’ means a duration of the RACH occasion.”; Amuru et al.; 0184)
(“The BS 600 can configure the UE 650 to use any one of the RAR window configuration as shown in the FIGS. 10A-10C, in order to support multiple Msg1 for the purpose of beam failure recovery. The multiple recovery responses can be multiplexed within one Media Access Control Protocol Data Unit (MAC PDU) corresponding to beam failure recovery response. The MAC PDU comprises the following:
a. MAC Header+zero or more MAC beam recovery responses+padding (optional);
b. One or more MAC sub-PDUs+padding (optional), in which each MAC sub-PDU has independently the beam recovery response.
[0186] In an embodiment, each MAC sub-PDU includes one of the following:
a. a MAC sub-header only (or)
b. a MAC sub header and a MAC RAR.”; Amuru et al.; 0185-0186)
(where
“BS 600” maps to “access network device”,
“UE 650” maps to “terminal device”,
“UE 650 can monitor the recovery response”/”MAC PDU...beam failure recovery response”/”recovery response is received by the UE 650 from the BS 600” maps to “receiving a Medium Access Control (MAC) protocol data unit (PDU) sent by an access network device”, where “monitor”/”received” maps to “receiving”, “MAC PDU” maps to “Medium Access Control (MAC) protocol data unit (PDU)”, “from the BS 600” maps to “sent by the access network device”,
“The MAC PDU comprises....One or more MAC sub-PDUs” maps to “the MAC PDU comprises at least two MAC subPDUs”, 
“each MAC sub-PDU includes...a MAC sub header and a MAC RAR” maps to “at least one first MAC subPDU, the at least one first MAC subPDU comprises a first MAC subheader and a random access response (RAR)”,
“a MAC sub header and a MAC RAR” maps to “corresponding to the first MAC subheader”, where “RAR” associated with “MAC” maps to “corresponding”
“a MAC sub header and a MAC RAR” maps to “the first MAC subheader is located before the RAR”, where “a MAC sub header” is positioned prior to “MAC RAR” in the limitation which maps to “located before”

Amuru et al. teaches a MAC PDU which includes a plurality of MAC-subPDUs where the MAC-subPDUs include a MAC sub header and a MAC RAR.

Amuru et al. as described above does not explicitly teach:
parsing an MAC subheader comprised in each MAC subPDU; and
determining an MAC subPDU corresponding to the terminal device according to a result of parsing the MAC subheader,
wherein the at least two MAC subPDUs further comprise a third MAC subPDU which comprises only a third MAC subheader, the third MAC subheader comprises backoff indicator information instructing the terminal device to determine a time interval to initiate a next random access request, in response to there being no random access response detected or no random access preamble identifier (RAPID) that is the same as a RAPID sent by the terminal device being present in a detected MAC PDU.

However, Agiwal et al. further teaches a subheader/subPDU capability which includes:
parsing an MAC subheader comprised in each MAC subPDU; and
(“In an embodiment, a SI request ACK subheader consists of at least three fields E/T/RAPID. The Extension field ‘E’ is a flag indicating if the MAC sub-PDU including this MAC subheader is the last MAC sub-PDU or not in the MAC PDU. The E field is set to “1” to indicate at least another MAC sub-PDU follows. The E field is set to “0” to indicate that the MAC sub-PDU including this MAC subheader is the last MAC sub-PDU in the MAC PDU. In an alternate embodiment, an SI request ACK subheader consists of at least two fields T/RAPID. Reserved fields may be included to octet align SI request ACK subheader. There is no MAC RAR corresponding to this subheader. This can also be referred as RAR subheader which does not have a corresponding MAC RAR. MAC sub-PDU carrying SI request ACK consists of only SI request ACK subheader. SI request ACK subheader in MAC sub-PDU is not followed by MAC RAR.”; Agiwal et al.; 0167)
(where
“the MAC sub-PDU including this MAC subheader” maps to “an MAC subheader comprised in each MAC subPDU”,
“a SI request ACK subheader consists of at least three fields E/T/RAPID ...The E field is set to “1” to indicate at least another MAC sub-PDU follows. The E field is set to “0” to indicate that the MAC sub-PDU including this MAC subheader is the last MAC sub-PDU” maps to “parsing an MAC subheader”

determining an MAC subPDU corresponding to the terminal device according to a result of parsing the MAC subheader.
(“In another embodiment, the Type field only indicates whether the MAC subheader contains a Random Access preamble ID or a Backoff Indicator (or information). If the type field indicates that MAC subheader contains a Random Access preamble ID, then UE checks if the RA-RNTI is equal to RA-RNTI reserved for SI request ACK or is equal to RA-RNTI corresponding to RACH resource reserved for SI request. If yes, then this MAC subheader is the MAC subheader for SI request ACK and there is no MAC RAR corresponding to it. Otherwise, this MAC subheader is the MAC subheader for RAR and there is a MAC RAR corresponding to it.”; Agiwal et al.; 0154)
(where
“a SI request ACK subheader consists of at least three fields E/T/RAPID ...The E field is set to “1” to indicate at least another MAC sub-PDU follows. The E field is set to “0” to indicate that the MAC sub-PDU including this MAC subheader is the last MAC sub-PDU”/”MAC sub-PDU carrying SI request ACK consists of only SI request ACK subheader”/”Type field only indicates whether the MAC subheader contains a Random Access preamble ID or a Backoff Indicator (or information). If the type field indicates that MAC subheader contains a Random Access preamble ID, then UE checks if the RA-RNTI is equal to RA-RNTI reserved for SI request ACK” maps to “determining an MAC subPDU corresponding to the terminal device according to a result of parsing the MAC subheader”, where “UE” maps to “terminal device”, “indicate at least another MAC sub-PDU follows. ... indicate that the MAC sub-PDU including this MAC subheader is the last MAC sub-PDU” maps to “determining a MAC subPDU”, “a SI request ACK subheader consists of at least three fields E/T/RAPID ...The E field is set to “1” to indicate at least another MAC sub-PDU follows. The E field is set to “0” to indicate” maps to “parsing the MAC subheader”, where the “SI request ACK” is considered as being response to a “SI request” from the “UE”.

wherein the at least two MAC subPDUs further comprise a third MAC subPDU which comprises only a third MAC subheader, the third MAC subheader comprises backoff indicator information instructing the terminal device to determine a time interval to initiate a next random access request, in response to there being no random access response detected
(“Referring to FIG. 17B, a MAC PDU consists of one or more MAC sub-PDUs 1730 and optional padding 1735. Each MAC sub-PDU consists one of the following: [0161] a MAC subheader only [0162] a MAC subheader with backoff indicator only OR a MAC subheader with RAPID only (i.e. acknowledgement for SI request) [0163] a MAC subheader with RAPID and MAC RAR”; Agiwal et al.; 0160)
(“In an embodiment, a Backoff Indicator (or information) subheader consists of at least three fields E/T/BI. The Extension field ‘E’ is a flag indicating if the MAC sub-PDU including this MAC subheader is the last MAC sub-PDU or not in the MAC PDU. The E field is set to “1” to indicate at least another MAC sub-PDU follows. The E field is set to “0” to indicate that the MAC sub-PDU including this MAC subheader is the last MAC sub-PDU in the MAC PDU. In an alternate embodiment, a Backoff Indicator (or information) subheader consists of at least two fields TBI. Reserved fields may be included to octet align Backoff Indicator (or information) subheader. There is no MAC RAR corresponding to this subheader. MAC sub-PDU carrying back information consists of only backoff indicator (or information) subheader. Backoff indicator (or information) subheader in MAC sub-PDU is not followed by MAC RAR.”; Agiwal et al.; 0166)
(“In operation 110 (RA Response (RAR)), an eNB transmits the RAR on physical downlink shared channel (PDSCH) addressed to RA-radio network temporary identifier (RNTI). The RA-RNTI identifies the time-frequency slot in which RA preamble was detected by eNB. The RAR conveys a RA preamble identifier, timing alignment information, a temporary cell-RNTI (C-RNTI) and UL grant for message 3. The RAR may also include back off indicator to instruct a UE to back off for period of time before retrying RA attempt. The RAR is transmitted in RAR window.”; Agiwal et al.; 0065)
(where
“MAC PDU consists of one or more MAC sub-PDUs...Each MAC sub-PDU consists of...a MAC subheader with backoff indicator only“ maps to “wherein the at least two MAC subPDUs further comprise a third MAC subPDU which comprises only a third MAC subheader, the third MAC subheader comprises backoff indicator information”, where “one or more MAC sub-PDUs” maps to “the at least two MAC subPDUs”, “Each MAC sub-PDU consists of...a MAC subheader with backoff indicator only” maps to “third MAC subPDU which comprises only a third MAC subheader”, “backoff indicator” maps to “backoff indicator information”, “only” maps to “only”, “backoff indicator” maps to “bacoff indicator information”
“The RAR may also include back off indicator to instruct a UE to back off for period of time before retrying RA attempt.” Maps to “instructing the terminal device to determine a time interval to initiate a next random access request”, where “instruct a UE” maps to “instructing the terminal device”, “for a period of time” maps to “determine a timer inerval to initiate”, “retrying RA attempt” maps to “to initiate a next random access request”
“There is no MAC RAR corresponding to this subheader.” Maps to “in response to there being no random access response detected”

Agiwal et al. teaches a UE determining whether a MAC sub-PDU is a last MAC sub-PDU or whether another MAC sub-PDU follows based upon information included in a SI request ACK subheader, where the SI request ACK subheader is considered as being sent in response to a SI request from the UE.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the subheader/subPDU capability of Agiwal et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the subheader/subPDU capability as taught by the messaging of Agiwal et al., the benefits of beam failure recovery (Amuru et al.; 0009) with with improved handover with low latency (Agiwal et al.; 0071) are achieved.

However, Dalsgaard et al. further teaches a RAPID capability which includes:
no random access preamble identifier (RAPID) that is the same as a RAPID sent by the terminal device being present in a detected MAC PDU
(“Referring again to FIG. 1a, at 103, eNB 100 detects the RA preamble selected by the UE 100, and replies with an RA response (RAR) including the detected preamble index identified by the Random Access Preamble Identifier (RAPID), a temporary Cell-Radio Network Temporary Identifier (C-RNTI), the timing advance, and the UL grant for a subsequent scheduled transmission. An RAR may be referred to as message 2 within a random access procedure. The Media Access Control Packet Data Unit (MAC PDU) for transmitting the RAR is depicted in FIG. 3d, and FIGS. 3a through 3c depict portions of the Media Access Control (MAC) header and RAR message. If the UE 100 successfully detects reception of the RAR at 103, a scheduled transmission may be provided at 104 from the UE 100 to the eNB 101 in response to the RAR. The scheduled transmission at 104 may be referred to as message 3 (msg3) within the RA procedure. The eNB 101 may then resolve any contention and/or notify the UE 100 at 105.”; Dalsgaard et al.; 0041)
(“The MAC PDU depicted in FIG. 3d includes a MAC header 173, one or more MAC RARs 172 (e.g., 172-1, 172-2, and 172-n), and optional padding 174. The MAC header 173 includes one or more MAC PDU subheaders 171 (e.g., 171-1, 171-2, and 171-n) corresponding to associated MAC RARs, and a Backoff Indicator (BI) subheader 170. FIG. 3a depicts the format of a MAC PDU subheader 170, which may include three fields indicated by an E field 160, a T field 161, and a RAPID field 162. The E field 160 is an extension field flag that indicates whether or not another subheader follows the current subheader. The T field 161 is a type field flag that indicates whether the current MAC subheader includes a RAPID or a BI. As indicated above the RAPID field 162 indicates the preamble used for RA. The MAC PDU subheader 170 is octet aligned.”; Dalsgaard et al.; 0042)
(“FIG. 3b depicts the format of a BI subheader 171. The BI subheader includes five fields. The E field 160 and T field 161 operate as described above. The R fields 161 are reserved fields that may be set to a constant value. The BI field 164 may include a value indicative of, or a value that may be used to determine the duration of, a backoff delay or period to be implemented after a failure to successfully receive a RAR. In some instances, a BI subheader 170 may be common to and used by all UEs. In this regard, if no RAR is received by the UE 100 within the RAR response window, if none of all received RARs contain a RAPID corresponding to the transmitted RA preamble (possibly because of a conflict with another UE selecting the same preamble or a collision), or if receipt of the RAR otherwise fails, the UE 100 may implement a backoff period and delay the subsequent RA retransmission by the backoff period calculated or determined based on the BI. The BI subheader 171 is octet aligned.”; Dalsgaard et al.; 0043)
(where
“if none of all received RARs contain a RAPID corresponding to the transmitted RA preamble” maps to “no random access preamble identifier (RAPID) that is the same as a RAPID sent by the terminal device”, where “none” maps to “no”, RAPID” maps to “random access preamble identifier (RAPID)”, “corresponding” maps to “that is the same”, “transmitted RA preamble” maps to “the same as a RAPID sent by the terminal device”
“current MAC subheader”/”detects reception of the RAR at 103” maps to “detected MAC PDU”
“the UE 100 may implement a backoff period and delay the subsequent RA retransmission by the backoff period calculated” maps to “determine a time interval to initiate a next random access request”, where “implement a backoff period”/”backoff period calculated” maps to “determine a time interval”, where “backoff period calculated”/”delay” maps to “timer interval”, “subsequent RA retransmission” maps to “initiate a next random access request”

Dalsgaard et al. teaches performing backoff if a RAPID is not received which matches the transmitted RA preamble.

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the RAPID capability of Dalsgaard et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the RAPID capability as taught by the messaging of Dalsgaard et al., the benefits of reduced signaling (Dalsgaard et al.; 0061) are achieved.

As to claim 16:
Amuru et al. as described above does not explicitly teach:
wherein one of the following situations (a) and (b) occurs:
(a) the first indication information has a bit indicating the format type of the RAR explicitly; 
(b) the first MAC subheader further comprises a first random access preamble identifier (RAPID), and the first indication information implicitly indicates that there is a correspondence between the first RAPID and the format type of the RAR.

However, Agiwal et al. further teaches a type capability which includes:
wherein one of the following situations (a) and (b) occurs:
(a) the first indication information has a bit indicating the format type of the RAR explicitly; 
(“In an embodiment, type field in MAC subheader can indicate whether MAC subheader is a backoff indicator (or information) subheader i.e. it includes a backoff indicator (BI) (or information) or MAC subheader is a SI request ACK subheader including RAPID or MAC subheader includes RAPID and corresponds to a MAC RAR. Distinct value of type field ‘T’ are used to indicate backoff indicator subheader, SI request ACK subheader and MAC RAR subheader. An example setting of type field ‘T’ is shown below. [0149] T=01 (in binary) may indicate that MAC subheader is backoff indicator (or information) subheader [0150] T=10 (in binary) may indicates MAC subheader is SI request ACK subheader or RAR subheader which does not have a corresponding MAC RAR [0151] T=11(in binary) may indicates MAC subheader is MAC RAR subheader or RAR subheader which have a corresponding MAC RAR”; Agiwal et al.; 0148)

(b) the first MAC subheader further comprises a first random access preamble identifier (RAPID), and the first indication information implicitly indicates that there is a correspondence between the first RAPID and the format type of the RAR.
(“In an embodiment, type field in MAC subheader can indicate whether MAC subheader (i.e. BI subheader) includes backoff indicator (or information) or MAC subheader (i.e. SI request ACK subheader) includes RAPID and is not followed by MAC RAR or MAC subheader includes RAPID and is followed by MAC RAR. An example setting of type field is shown below. [0170] T=01 (in binary) or 1 in decimal may indicate MAC subheader (i.e. backoff indicator (or information) subheader) includes indicator (or information) [0171] T=10 (in binary) or 2 in decimal may indicate MAC subheader (i.e. SI request ACK subheader) includes RAPID and is not followed by MAC RAR [0172] T=11(in binary) or 3 may indicate MAC subheader includes RAPID and is followed by MAC RAR”; Agiwal et al.; 0169)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the type capability of Agiwal et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the type capability as taught by the messaging of Agiwal et al., the benefits of improved handover with low latency (Agiwal et al.; 0071) are achieved.

As to claim 17:
Amuru et al. as described above does not explicitly teach:
wherein the at least two MAC subPDUs further comprise a second MAC 

However, Agiwal et al. further teaches a type capability which includes:
wherein one of the following situations (a) and (b) occurs:
(a) the first indication information has a bit indicating the format type of the RAR explicitly; 
(“In an embodiment, type field in MAC subheader can indicate whether MAC subheader is a backoff indicator (or information) subheader i.e. it includes a backoff indicator (BI) (or information) or MAC subheader is a SI request ACK subheader including RAPID or MAC subheader includes RAPID and corresponds to a MAC RAR. Distinct value of type field ‘T’ are used to indicate backoff indicator subheader, SI request ACK subheader and MAC RAR subheader. An example setting of type field ‘T’ is shown below. [0149] T=01 (in binary) may indicate that MAC subheader is backoff indicator (or information) subheader [0150] T=10 (in binary) may indicates MAC subheader is SI request ACK subheader or RAR subheader which does not have a corresponding MAC RAR [0151] T=11(in binary) may indicates MAC subheader is MAC RAR subheader or RAR subheader which have a corresponding MAC RAR”; Agiwal et al.; 0148)

(b) the first MAC subheader further comprises a first random access preamble identifier (RAPID), and the first indication information implicitly indicates that there is a correspondence between the first RAPID and the format type of the RAR.
(“In an embodiment, type field in MAC subheader can indicate whether MAC subheader (i.e. BI subheader) includes backoff indicator (or information) or MAC subheader (i.e. SI request ACK subheader) includes RAPID and is not followed by MAC RAR or MAC subheader includes RAPID and is followed by MAC RAR. An example setting of type field is shown below. [0170] T=01 (in binary) or 1 in decimal may indicate MAC subheader (i.e. backoff indicator (or information) subheader) includes indicator (or information) [0171] T=10 (in binary) or 2 in decimal may indicate MAC subheader (i.e. SI request ACK subheader) includes RAPID and is not followed by MAC RAR [0172] T=11(in binary) or 3 may indicate MAC subheader includes RAPID and is followed by MAC RAR”; Agiwal et al.; 0169)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the type capability of Agiwal et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the type capability as taught by the messaging of Agiwal et al., the benefits of improved handover with low latency (Agiwal et al.; 0071) are achieved.

As to claim 19:
Amuru et al. as described above does not explicitly teach:
wherein the third MAC subPDU is located before the first MAC subPDU and the second MAC subPDU, and the first MAC subPDU its located before the second MAC subPDU, or the first MAC subPDU 1s located after the second MAC subPDU.

However, Agiwal et al. further teaches a subPDU capability which includes:
wherein the third MAC subPDU is located before the first MAC subPDU and the second MAC subPDU, and the first MAC subPDU its located before the second MAC subPDU, or the first MAC subPDU 1s located after the second MAC subPDU.
(see FIG. 17B)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the subPDU capability of Agiwal et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the subPDU capability as taught by the messaging of Agiwal et al., the benefits of improved handover with low latency (Agiwal et al.; 0071) are achieved.

Claim(s) 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amuru et al. US 20200205193 (cited in Non-Final Rejection dated 3/16/2022) in view of Agiwal et al. US 20180359784 (cited in Non-Final Rejection dated 3/16/2022) and in further view of Dalsgaard et al. US 20120082088 and Choi et al. US 20140226621 (cited in Non-Final Rejection dated 3/16/2022).

As to claim 7:
Amuru et al. as described above does not explicitly teach:
wherein the MAC PDU further comprises padding which is located at the end of the MAC PDU, and whether the MAC PDU comprises the padding and a length of the padding are determined based on a size of a transport block (TB), a number of all MAC subheaders and RARs.

However, Choi et al. further teaches a padding capability which includes:
wherein the MAC PDU further comprises padding which is located at the end of the MAC PDU, and whether the MAC PDU comprises the padding and a length of the padding are determined based on a size of a transport block (TB), a number of all MAC subheaders and RARs.
(“Referring to FIG. 13, a MAC header includes one or more MAC subheaders. Each MAC subheader corresponds to a MAC RAR excepting for the Backoff Indicator subheader. If the Backoff Indicator subheader is included, the Backoff Indicator subheader is only included once and is the first subheader included within the MAC header. In this case, the MAC PDU includes the MAC header and zero or more MAC RARs. In addition, optionally, padding may occur after the last MAC RAR.”; Choi et al.; 0180)
(“Padding may occur after the last MAC RAR. Presence and length of padding is implicit based on TB size, size of MAC header and number of RARs.”; Choi et al.; 0195)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the padding capability of Choi et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the padding capability as taught by the messaging of Choi et al., the benefits of improved efficiency (Choi et al.; 0150) are achieved.

As to claim 14:
Amuru et al. as described above does not explicitly teach:
wherein the MAC PDU further comprises padding which is located at the end of the MAC PDU, and whether the MAC PDU comprises the padding and a length of the padding are determined based on a size of a transport block (TB), a number of all MAC subheaders and RARs.

However, Choi et al. further teaches a padding capability which includes:
wherein the MAC PDU further comprises padding which is located at the end of the MAC PDU, and whether the MAC PDU comprises the padding and a length of the padding are determined based on a size of a transport block (TB), a number of all MAC subheaders and RARs.
(“Referring to FIG. 13, a MAC header includes one or more MAC subheaders. Each MAC subheader corresponds to a MAC RAR excepting for the Backoff Indicator subheader. If the Backoff Indicator subheader is included, the Backoff Indicator subheader is only included once and is the first subheader included within the MAC header. In this case, the MAC PDU includes the MAC header and zero or more MAC RARs. In addition, optionally, padding may occur after the last MAC RAR.”; Choi et al.; 0180)
(“Padding may occur after the last MAC RAR. Presence and length of padding is implicit based on TB size, size of MAC header and number of RARs.”; Choi et al.; 0195)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the padding capability of Choi et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the padding capability as taught by the messaging of Choi et al., the benefits of improved efficiency (Choi et al.; 0150) are achieved.

As to claim 20:
Amuru et al. as described above does not explicitly teach:
wherein the MAC PDU further comprises padding which is located at the end of the MAC PDU, and whether the MAC PDU comprises the padding and a length of the padding are determined based on a size of a transport block (TB), a number of all MAC subheaders and RARs.

However, Choi et al. further teaches a padding capability which includes:
wherein the MAC PDU further comprises padding which is located at the end of the MAC PDU, and whether the MAC PDU comprises the padding and a length of the padding are determined based on a size of a transport block (TB), a number of all MAC subheaders and RARs.
(“Referring to FIG. 13, a MAC header includes one or more MAC subheaders. Each MAC subheader corresponds to a MAC RAR excepting for the Backoff Indicator subheader. If the Backoff Indicator subheader is included, the Backoff Indicator subheader is only included once and is the first subheader included within the MAC header. In this case, the MAC PDU includes the MAC header and zero or more MAC RARs. In addition, optionally, padding may occur after the last MAC RAR.”; Choi et al.; 0180)
(“Padding may occur after the last MAC RAR. Presence and length of padding is implicit based on TB size, size of MAC header and number of RARs.”; Choi et al.; 0195)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the padding capability of Choi et al. into Amuru et al. By modifying the messaging of Amuru et al. to include the padding capability as taught by the messaging of Choi et al., the benefits of improved efficiency (Choi et al.; 0150) are achieved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael K Phillips/Examiner, Art Unit 2464